By the Court, Edmonds, J.
To impute to a professional man ignorance or want of skill in a particular transaction, is not actionable. To be actionable, words of that character must be spoken or written of him generally. It is not so, however, of words which impute want of integrity. They are actionable, whether used generally of his profession or particularly as to some one transaction. The words in this case impute want of integrity, and are actionable, per se.
It is averred that they were pertinent to the matter in hand, and therefore privileged. But in the mean time the count avers that they were used maliciously, and were not pertinent. If so, they were not privileged, but actionable; and we can not hold, as the demurrer claims, that these words, thus used maliciously and not pertinent, are not actionable.
The demurrer must be overruled, with leave to amend, on. payment of costs.